29 Cal.App.2d 41 (1938)
CITY OF SAN BUENAVENTURA, Appellant,
v.
VENTURA COUNTY STAR, INC., et al., Respondents.
Civ. No. 10937. 
California Court of Appeals. First Appellate District, Division Two.  
November 7, 1938.
 Stacy C. Bates, Assistant City Attorney, for Appellant.
 Hillyer & Boldman for Respondents.
 Nourse, P. J.
 [1] Upon appropriate pleadings, and by stipulation of the parties, there was submitted to the trial court the single question "whether that portion of the charter of the City of San Buenaventura (Stats. 1933, p. 2880) which provides that the contract for city advertising must 'be awarded to the responsible bidder submitting the lowest bid on the basis of the bona fide subscription list of paying subscribers of said publication within the city limits', means that the bidder submitting the lowest bid must be determined solely by the ratio which the amount of the bid bears to the number of paying subscribers of the newspaper within the city limits".
 The trial court rendered its judgment that advertising contracts should be awarded on that basis "after due investigation by the City Council of said bona fide subscription list of paying subscribers", and that the responsibility of the bidder in each case must be determined by the city council after due investigation.
 The city's appeal from the judgment does not present any error. It raises the single question whether the trial court's interpretation of the charter provision is sound in law. We are in full accord with that interpretation. Every phrase and every expression of the charter provision must be given its meaning. We cannot eliminate and we cannot add to the legislative enactment. When it declares that the "basis" of the award shall be "the bona fide subscription list of paying subscribers of said publication within the city limits" it means that that shall be the basis of the award, not that the individual subscribers shall be investigated for the purpose of determining whether they are registered voters, citizens or foreigners, or property owners. The clear purpose of the provision is to insure the widest circulation of the public notices at the lowest cost to the city. The ratio of the bid to the bona fide subscribers is the method *43 which the charter framers deemed most expedient to accomplish that purpose.
 The judgment is affirmed.
 Sturtevant, J., and Spence, J., concurred.